

EXHIBIT 10.7
 
NEITHER THE ISSUANCE AND SALE OF THIS NOTE NOR THE SECURITIES INTO WHICH THIS
NOTE IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (I) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (II) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THIS NOTE MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THIS NOTE.  ANY
TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE.  THE
PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES
ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE
FACE HEREOF PURSUANT TO THIS NOTE.


EASTERN RESOURCES, INC.
10% CONVERTIBLE PROMISSORY NOTE


Issuance Date:  January 29, 2010
Principal Amount: U.S. $70,000.00



FOR VALUE RECEIVED, Eastern Resources, Inc. a Delaware corporation (the
"Company"), hereby promises to pay to PARAMOUNT STRATEGY CORP. or registered
assigns ("Holder") the amount set out above as the Original Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the "Principal") when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest at the rate of 10.00% per
annum  ("Interest") from the date set out above as the Issuance Date (the
"Issuance Date") until the same becomes due and payable on the Maturity Date.


1.           PAYMENTS OF PRINCIPAL; MATURITY.  Payment of principal and interest
due on this Note is payable no later than July 28, 2011 (the “Maturity Date”);
provided, however, that each of the parties hereto may mutually agree to extend
the term of this Note beyond the Maturity Date.


2.           PREPAYMENT.  The Company and the Holder understand and agree that
the principal amount of the Note and any interest accrued thereon be prepaid by
the Company at any time without penalty.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           CONVERSION OF NOTE.  


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Company's Common Stock, $.001 par value per
share (“Common Stock”) as set forth below.
 
3.1.          Conversion into the Company's Common Stock.


(a)           The Holder shall have the right from and after the Issuance Date
and then at any time until this Note is fully paid, to convert any outstanding
and unpaid principal portion of this Note, and accrued interest, at the election
of the Holder (the date of giving of such notice of conversion being a
"Conversion Date") into fully paid and non-assessable shares of Common Stock as
such stock exists on the date of issuance of this Note, or any shares of capital
stock of Company into which such Common Stock shall hereafter be changed or
reclassified, at the conversion price as defined in Section 3.1(b) hereof (the
"Fixed Conversion Price"), determined as provided herein.  Upon delivery to the
Company of a completed Notice of Conversion, a form of which is annexed hereto
as Exhibit A, Company shall issue and deliver to the Holder within five (5)
business days after the Conversion Date (such fifth day being the “Delivery
Date”) that number of shares of Common Stock for the portion of the Note
converted in accordance with the foregoing.  The number of shares of Common
Stock to be issued upon each conversion of this Note shall be determined by
dividing that portion of the principal of the Note and interest, if any, to be
converted, by the Conversion Price.


(b)           Subject to adjustment as provided in Section 3.1(c) hereof, the
fixed conversion price per share shall be equal to $0.10 (“Fixed Conversion
Price”).


(c)           The Fixed Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 3.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:


A.           Merger, Sale of Assets, etc.  If (A) the Company effects any merger
or  consolidation of the Company with or into another entity, (B) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions,  (C) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (D) the Company consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with one or more persons or
entities whereby such other persons or entities acquire more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by such other persons or entities making or party to, or associated or
affiliated with the other persons or entities making or party to, such stock
purchase agreement or other business combination), (E) any "person" or "group"
(as these terms are used for purposes of Sections 13(d) and 14(d) of the 1934
Act) is or shall become the "beneficial owner" (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 50% of the aggregate Common Stock of
the Company, or (F) the Company effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a "Fundamental  Transaction"), this Note, as to the unpaid
principal portion thereof and accrued interest thereon, shall thereafter be
deemed to evidence the right to convert into such number and kind of shares or
other securities and property as would have been issuable or distributable on
account of such Fundamental Transaction, upon or with respect to the securities
subject to the conversion right immediately prior to such Fundamental
Transaction.  The foregoing provision shall similarly apply to successive
Fundamental Transactions of a similar nature by any such successor or
purchaser.  Without limiting the generality of the foregoing, the anti-dilution
provisions of this Section shall apply to such securities of such successor or
purchaser after any such Fundamental Transaction.
 
 
2

--------------------------------------------------------------------------------

 
 
B.           Reclassification, etc.  If the Company at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.


D.           Share Issuance.   So long as this Note is outstanding, if the
Company shall issue any Common Stock prior to the complete conversion or payment
of this Note, for a consideration per share that is less than the Fixed
Conversion Price that would be in effect at the time of such issue, then, and
thereafter successively upon each such issuance, the Fixed Conversion Price
shall be reduced to such other lower issue price.  For purposes of this
adjustment, the issuance of any security or debt instrument of the Company
carrying the right to convert such security or debt instrument into Common Stock
or of any warrant, right or option to purchase Common Stock shall result in an
adjustment to the Fixed Conversion Price upon the issuance of the
above-described security, debt instrument, warrant, right, or option and again
upon the issuance of shares of Common Stock upon exercise of such conversion or
purchase rights if such issuance is at a price lower than the then applicable
Fixed Conversion Price. Common Stock issued or issuable by the Company for no
consideration will be deemed issuable or to have been issued for $0.001 per
share of Common Stock.


(d)          Whenever the Conversion Price is adjusted pursuant to Section
3.1(c) above, the Company shall promptly mail to the Holder a notice setting
forth the Conversion Price after such adjustment and setting forth a statement
of the facts requiring such adjustment.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           During the period the conversion right exists, Company will
reserve from its authorized and unissued Common Stock not less than an amount of
Common Stock equal to 150% of the amount of shares of Common Stock issuable upon
the full conversion of this Note.  Company represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable.  Company
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.


3.2           Method of Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 3.1(a) hereof.  Upon partial conversion
of this Note, a new Note containing the same date and provisions of this Note
shall, at the request of the Holder, be issued by the Company to the Holder for
the principal balance of this Note and interest which shall not have been
converted or paid.


3.3.          Maximum Conversion.  The Holder shall not be entitled to convert
on a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company on such Conversion Date.  For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.  Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of
4.99%.  The Holder shall have the authority and obligation to determine whether
the restriction contained in this Section 3.3 will limit any conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
Notes are convertible shall be the responsibility and obligation of the
Holder.  The Holder may waive the conversion limitation described in this
Section 3.3, in whole or in part, upon and effective after 61 days prior written
notice to the Company to increase such percentage to up to 9.99%.


4.           EVENT OF DEFAULT.  Failure by the Company to make payment pursuant
to Section 1 hereof shall constitute an event of default (“Event of
Default”).  In an Event of Default, the Holder shall be entitled to all legal
remedies available to it to pursue collections, and the Company shall bear all
reasonable costs of collection, including but not limited to necessary
attorneys’ fees.


5.           NO WAIVER.  No failure or delay by the Holder in exercising any
right, power or privilege under this Note shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies herein provided shall be cumulative and not exclusively of
any rights or remedies provided by applicable law.  No course of dealing between
the Company and the Holder shall operate as a waiver of any rights by the
Holder.
 
 
4

--------------------------------------------------------------------------------

 
 
6.   NOTICES; PAYMENTS.


(a)           Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the Securities Purchase Agreement.  Unless a specific notice is otherwise
required under this Note, the Company shall provide the Holder with prompt
written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefore.


(b)           Payments.  Except as otherwise provided in this Note, whenever any
payment of cash is to be made by the Company to the Holder, such payment shall
be made in lawful money of the United States of America by a check drawn on the
account of the Company and sent via overnight courier service to the Holder at
such address as previously provided to the Company in writing (which address
shall be set forth in the Securities Purchase Agreement); provided that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder's wire transfer instructions.  Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day.


7.           TRANSFER.  The Holder acknowledges and agrees that this Note may
only be offered, sold, assigned or transferred by the Holder if consented to in
writing by the Company.


8.           CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof.
The headings of this Note are for convenience of reference and shall not form
part of, or affect the interpretation of, this Note.


9.           SEVERABILITY.  In the event that one or more of the provisions of
this Note shall for any reasons be held invalid, illegal, or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Note, but this Note shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.


10.         GOVERNING LAW.  This Note and the rights and obligations of the
Company and the Holder shall be governed by and construed in accordance with the
laws of the State of New York.


[SIGNATURE PAGE FOLLOWS]

 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 
EASTERN RESOURCES, INC.
     
By:
/s/ Thomas H. Hanna, Jr.
  
Name: Thomas H. Hanna, Jr.
 
Title:   President & Chief Executive Officer
 

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert the Note)
 
TO:


The undersigned hereby irrevocably elects to convert $__________________________
of the principal amount of the above Note into Shares of Common Stock of Eastern
Resources, Inc., according to the conditions stated therein, as of the
Conversion Date written below.
 
Conversion Date:
             
Applicable Conversion Price:
             
Signature:
             
Name:
             
Address:
             
Amount to be converted:
 
$
         
Amount of Note unconverted:
 
$
         
Conversion Price per Unit:
 
$
         
Number of shares of Common Stock and Warrants to be issued including as payment
of interest, if applicable:
             
Please issue the shares of Common Stock and Warrants in the following name and
to the following address:
             
Issue to the following account of the Holder:
             
Authorized Signature:
             
Name:
             
Title:
             
Phone Number:
             
Broker DTC Participant Code:
             
Account Number:
     

 
 
7

--------------------------------------------------------------------------------

 